Citation Nr: 0522620	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  99-21 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a bilateral shin 
disability, to include bilateral shin splints.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from September 
1975 to September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  Specifically, in that decision, the RO 
denied service connection for a low back disability and for a 
bilateral shin disability, to include bilateral shin splints.  

After receiving notification of the May 1999 determination, 
the veteran perfected a timely appeal with respect to the 
denial of his service connection claims.  Thereafter, in 
March 2001, December 2002, September 2003, and April 2004, 
the Board sought additional development consistent with the 
Veterans Claims Assistance Act of 2000 (VCAA).  Most 
recently, following completion of the requested actions as 
well as a continued denial of the veteran's service 
connection claims, the RO, in May 2005, returned his case to 
the Board for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  The veteran did not exhibit chronic disability of the 
lumbar spine in service or arthritis within the first post 
service year, and lumbar spine disability is not otherwise 
associated with his active duty.  

3.  The veteran does not have a shin disability, to include 
bilateral shin splints, that is related to his period of 
active service.  


CONCLUSIONS OF LAW

1.  Lumbar spine disability was not incurred or aggravated in 
service and arthritis of the spine may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  

2.  A bilateral shin disability, to include shin splints, was 
not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

By letters dated in March 2001, April 2001, and April 2004 in 
the present case, VA informed the veteran of the type of 
evidence necessary to support his service connection claims.  
In addition, VA notified the veteran that it would make 
reasonable efforts to help him obtain necessary evidence with 
regard to these issues but that he must provide enough 
information so that the agency could request the relevant 
records.  VA also discussed the attempts already made to 
obtain relevant evidence with regard to these claims.  
Further, VA notified the veteran of his opportunity to submit 
"information describing additional evidence or the evidence 
itself" and "any other evidence or information that . . . 
[he thought would] support . . . [his] claim."  Thus, he may 
be considered advised to submit all pertinent evidence in his 
possession.  

Additionally, the May 1999 rating decision, the September 
1999 statement of the case (SOC), and the November 1999, May 
2002, November 2003, and February 2005 supplemental 
statements of the case (SSOCs) notified the veteran of the 
relevant criteria and evidence necessary to substantiate his 
service connection claims.  These documents also included 
discussions regarding the evidence of record, adjudicative 
actions taken, and the reasons and bases for the denial of 
these issues.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was not possible 
in this case since the initial rating action was prior to the 
enactment of VCAA. In any event, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notices provided to the veteran in the 
present case were not given prior to the first adjudication 
of the issues remaining on appeal, the content of the notices 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), and, most recently for example, after 
the last notice was provided in April 2004, the case was 
readjudicated and an SSOC was provided to the veteran in 
February 2005.  

The veteran has been accorded pertinent VA examinations 
during the current appeal, and VA has obtained all evidence 
identified by him.  Consequently, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA with regard to the issues on appeal.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

A.  Low Back Disability

The veteran has asserted that he developed a low back 
disability as a result of his active military duty.  In 
particular, he has maintained that, while he was working in 
artillery changing truck pads during service in 1977, he 
injured his back.  

Significantly, however, the competent evidence of record does 
not support the veteran's contentions.  In this regard, the 
Board acknowledges that service medical records reflect 
treatment for a pulled back muscle in February 1976 as well 
as for lumbar strain manifested by lower back pain in March 
1978.  At the separation examination which was conducted in 
June 1978, the veteran reported having previously 
experienced, or experiencing at that time, recurrent back 
pain.  

Importantly, however, no lumbar spine pathology was found at 
the separation evaluation.  In fact, the examiner concluded 
that the veteran was qualified for discharge.  Furthermore, 
the first post-service evidence of low back symptomatology is 
dated in February 1990, approximately eleven-and-a-half years 
after the veteran's discharge from active military duty.  A 
private outpatient treatment session completed at that time 
included the veteran complaints of low back pain.  

Current low back diagnosis has been characterized as 
arthritis of the lumbar spine.  This medical conclusion is 
based upon X-rays taken of the veteran's lumbar spine in 
March 2003.  Those radiographic findings illustrate the 
presence of mild degenerative changes of the veteran's lumbar 
spine.  

Significantly, the claims folder contains no competent 
evidence supporting a finding of an etiological relationship 
between the arthritis of the veteran's lumbar spine and his 
active military duty.  The March 2003 examiner did not see 
any relationship between current osteoarthritis of the 
veteran's back and the veteran's military service.  

Furthermore, the competent evidence reflects that arthritis 
of the lumbar spine was not exhibited during active duty or 
within one year of separation from such service, and it has 
not been found to be otherwise related to his active military 
duty.  The Board finds that a preponderance of the evidence 
is against the veteran's claim for service connection for a 
low back disability, and the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).  



B.  Bilateral Shin Disability, To Include Bilateral Shin 
Splints

Throughout the current appeal, the veteran has asserted that 
he developed a bilateral shin disability as a result of his 
active military duty.  In particular, he has maintained that 
he now has such a disorder as a result of persistent marching 
on active military duty.  

Significantly, however, the competent evidence of record does 
not support the veteran's contentions.  Although service 
medical records reflect treatment for shin splints manifested 
by leg pain on several occasions between June 1976 and August 
1977 and the veteran described leg cramps at the June 1978 
separation examination, no lower extremity pathology was 
found at the discharge evaluation.  In fact, the examiner 
concluded that the veteran was qualified for separation.  
Furthermore, although bilateral shin splints secondary to 
strain were diagnosed at a March 1999 VA bones examination, 
the subsequent medical reports included in the veteran's 
claims folder fail to provide competent evidence of a 
diagnosis of a shin disability.  

In this regard, the Board notes that X-rays taken of the 
veteran's right tibia and fibula, as well as his left tibia 
and fibula, in March 2003 were normal.  Moreover, the 
examiner who conducted the VA examination in March 2003 and 
who, at that time, had the opportunity to review the 
veteran's claims folder, concluded that no shin pathology was 
shown on physical evaluation.  In support of this conclusion, 
the examiner cited the negative findings shown on physical 
and radiographic evaluation.  

Accordingly, as the competent evidence of record indicates 
that the veteran does not currently have a shin disability, 
including shin splints, the Board must conclude that 
preponderance of the evidence is against his claim and the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  




ORDER

Service connection for a low back disability is denied.  

Service connection for a bilateral shin disability, to 
include bilateral shin splints, is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


